DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 4/4/2019; 4/15/2019; 7/2/2019; 10/30/2019; 4/17/2020; 6/3/2020; and 11/19/2020 have been received and made of record.  Note the acknowledged form PTO-1449 enclosed herewith.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):                                                                                                                         
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Currently no claims are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claims 27, 32 and 35-36 are objected to because of the following informalities:  
Claim 27: a minor instance of rough grammar in line 2 at “a slot positioned that starts” (an amendment such as, “a slot 
Claim 32: a minor typographical error in line 6 at “the second ends slide part each other” (an amendment such as, “the second ends slide past each other” is suggested to moot this minor objection);
Claim 35: a minor typographical error in line 2 at “a ultimate closed configuration” (an amendment such as, “an ultimate closed configuration” is suggested to moot this minor objection); and
Claim 36: a minor instance of rough grammar in line 2 at “locks the first member to the second member together” (an amendment such as, “locks the and the second member together” is suggested to moot this minor objection). 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 30-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 30 and 31, the phrase "hinge-type mechanism" renders the claim(s) indefinite (see claim 30, line 2 and claim 31, line 2) because the claim(s) include(s) elements not actually disclosed (those encompassed by "-type"), thereby rendering the scope of the claim(s) unascertainable.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 20-26, 28-29 and 32 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Edwards (US 3,435,823).
Edwards discloses (see Figs. 1-5) an anastomotic connector (50/60) comprising the following claim limitations:
(claim 20) a distal tubular body (at region 51 of sleeve 50); a proximal tubular body (at region 54 of sleeve 50); and a connecting device (60) comprising a first member (63) comprising a first end (adjacent pin 62) coupled to the connector (60) (as shown in Figs. 1-5; pivotally coupled with pin 62), and a second end (64) disposed away from the first end of the first member (63) (as shown in Figs. 1-5); and a second member (i.e. main body of clamp 60) having a first end (portion adjacent 61, see Fig. 5) coupled to the connector (as shown in Figs. 1-5; pivotally coupled with pin 62), and a second end (at 65/66) disposed away from the first end of the second member (as shown in Figs. 2 and 5), wherein the first member is configured to (i.e. capable of) couple to the second member in a plurality of closed configurations (as shown in Figs. 2 and 5; hooked end 64 has a plurality of closed configurations as it moves along and couples with the plurality of teeth 65);
(claim 21) wherein the connecting device is configured to (i.e. capable of) couple a graft to the distal tubular body (at region 51 of sleeve 50) (as show in Fig. 1, wherein tube C is fully capable of being a graft if one so desires), and wherein the plurality of closed configurations are configured to (i.e. capable of) accommodate a plurality of grafts with varying thicknesses (as shown in Figs. 
(claim 22) wherein the first member and the second member rotate (i.e. about pin 62) to couple to each other (as shown in Figs. 1-5);
(claim 23) wherein the first member is pivotally coupled (i.e. about pin 62) to the connector and the second member is pivotally coupled (i.e. about pin 62) to the connector (as shown in Figs. 1-5);
(claim 24) wherein the connector further comprises a flange (52) disposed between the proximal tubular body and the distal tubular body (as shown in Fig. 1);
(claim 25) wherein the first end of the first member and the first end of the second member extend along a longitudinal axis of the connector from the flange (52) toward the proximal tubular body (at region 54 of sleeve 50) (as shown in Fig. 1; first ends of the first and second members expressly shown disposed longitudinally between the flange and proximal tubular body);
(claim 26) wherein the first member (63) further comprises an axial displacement feature (hooked end 64) that enables the first member to deflect along a longitudinal axis of the connector (as shown in Figs. 2 and 5, peak of hooked end 64 deflects longitudinally and radially outward as it passes over teeth 65);
(claim 28) wherein the axial displacement feature (hooked end 64) comprises a recess (i.e. transverse recess defining the “tooth” shoulder of the hooked end 
(claim 29) wherein the second member further comprises an axial displacement feature (teeth 65) that enables the first member (63) to deflect along a longitudinal axis of the connector (as shown in Figs. 2 and 5, peak of hooked end 64 deflects longitudinally and radially outward as it passes over teeth 65); and
(claim 32) wherein a first protrusion (hooked end 64) extends radially outward from the second end of the first member (63) and a second protrusion (teeth 65) extends radially outward from the second end of the second member (as shown in Figs. 2 and 5), and wherein the first protrusion (hook 64) and the second protrusion (teeth 65) contact each other and deflect the second end of the first member (63) and the second end of the second member axially apart after initial engagement of the second ends until the second ends slide part each other and overlap each other by a predetermined amount (as expressly shown in Figs. 2 and 5; peak of hooked end 64 deflects longitudinally and radially outward as it passes over teeth 65 to overlap by varying degrees depending on which teeth 65 the hook 64 engages).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the 

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 27 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Edwards as applied to claim 26 above, and further in view of Yu (US 5,474,268).
Edwards, as applied above, discloses an anastomotic connector comprising all the limitations of the claim except for the axial displacement feature comprises a slot positioned that starts at the second end of the first member and extends towards the first end of the first member.
However, Yu teaches (see Fig. 1) a coupling device (10) having an axial displacement feature disposed behind engaging teeth (32/42) that comprises a slot (30) positioned that starts at the second end (i.e. distal tip of 28, see Fig. 1) of the first member (28) and extends towards the first end (i.e. adjacent base portion 34, see Fig. 1) of the first member (28) in order to beneficially provide and ensure a tight lock with the connection as well as allowing for the ability to accommodate the connecting/clamping of items of varying sizes (col. 2, lines 29-39; col. 4, lines 6-37).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the device of Edwards to have the axial displacement .

Claim 30 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Edwards as applied to claim 24 above, and further in view of Shevchuk (US 2008/0221469).
Edwards, as applied above, discloses an anastomotic connector comprising all the limitations of the claim except for the hinge-type mechanism pivotally coupling the first and second embers to the flange (emphasis added).
However, Shevchuk teaches (see Figs. 3 and 4C) a fitting (200) for connecting fluid conveying tubular members comprising first (230) and second (240) members pivotably/hingedly connected or attached (via hinge at 260) to a flange (Fig. 3, flange shown at connection point to tubular body 210) on the tubular member at first ends (at 260) of the first and second members (230,240) in order to beneficially provide a one piece, unitary fitting that is inexpensive to manufacture via molded plastic or other resilient material, wherein the incorporation of integral clamping members precludes and eliminates the need for separate clamping members and the complex and concomitant tooling required for manipulation and deployment thereof, while further allowing for the respective integral clamps to quickly and easily fold in a radially-inward direction onto the outer surface of an engaged tubular element (see Figs. 3 and 4C; [0010]; [0027]).  Therefore, it would have been obvious to one having ordinary skill in .

Claim 31 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Edwards in view of Shevchuk as applied to claim 30 above, and further in view of Armstrong (US 2007/0140797).
Edwards in view of Shevchuk, as applied above, discloses an anastomotic connector comprising all the limitations of the claim except for a spring disposed about the hinge-type mechanism and coupled to the first member and the second member, wherein the spring is configured to maintain the connector is an open configuration in which the first member and the second member are not coupled to each other.
However, Armstrong teaches (see Figs. 1-3) a similar coupling device (10) having a spring (3910) disposed about the hinge-type mechanism (3912/3914) and coupled to the first member (3904) and the second member (3906), wherein the spring (3910) is configured to (i.e. capable of) maintain the connector (3900) is an open .

Claims 33-37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Edwards (US 3,435,823) in view of Shevchuk (US 2008/0221469).
Edwards discloses (see Figs. 1-5) an anastomotic connector (50/60) comprising the following claim limitations:
(claim 33) a distal tubular body (at region 54 of sleeve 50); a proximal tubular body (at region 51 of sleeve 50); a flange (52) disposed between the proximal and distal tubular bodies (as shown in Fig. 1); and a connecting device (60) 
(claim 34) wherein the connecting device (60) in a closed configuration encompasses the distal tubular body (at region 54 of sleeve 50) and provides a gap between an inner surface of the connecting device (60) and the distal tubular body (at region 54 of sleeve 50) (i.e. pad 80 and artery A shown in the “gap” in Figs. 1-2);
(claim 35) wherein the connecting device (60) progresses from a first closed configuration (as shown in Fig. 2, wherein hooked end 64 is engaged with the first of three teeth 65) to a ultimate closed configuration (see exemplary Fig. 2, wherein hooked end 64 will engaged with the third of three teeth 65), wherein each closed configuration from the first closed configuration to the ultimate closed configuration comprises a smaller gap than a previous closed 
(claim 36) wherein each closed configuration of the connecting device (60) locks the first member to the second member together (as shown in Figs. 2-3 and 5; hooked end 64 and teeth 65 provide a locked ratchet-style configuration and wire 71 further locks the members together; see col. 3, lines 4-12); and
(claim 37) wherein the connecting device (60) may advance to a progressive closed configuration with a smaller gap than the previous closed configuration but not retract to the previous closed configuration (as shown in Figs. 2 and 5; hooked end 64 has a plurality of closed configurations as it moves along and couples with the plurality of teeth 65 to reduce the gap thereunder, wherein hooked end 64 and teeth 65 provide a locked ratchet-style configuration).
Edwards, as applied above, discloses an anastomotic connector comprising all the limitations of the claim except for the first ends of the first and second members being coupled to the flange (emphasis added).
However, Shevchuk teaches (see Figs. 3 and 4C) a fitting (200) for connecting fluid conveying tubular members comprising first (230) and second (240) members pivotably/hingedly connected or attached (via hinge at 260) to a flange (Fig. 3, flange shown at connection point to tubular body 210) on the tubular member at first ends (at 260) of the first and second members (230,240) in order to beneficially provide a one piece, unitary fitting that is inexpensive to manufacture via molded plastic or other resilient material, wherein the incorporation of integral clamping members precludes .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 20-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 14-15, and 21 of U.S. Patent No. 9,278,172.  Although the claims at issue are not identical, they are not patentably distinct from each other because each respective claim set requires at least a connecting device having first and second members connected at respective first ends of each member to the connector wherein the first and second members are configured to couple together in a plurality of closed configurations, proximal and distal tubular bodies, a flange extending from between the tubular bodies, wherein the first ends of the first and second members are pivotally coupled to the connecting device/flange via the same hinge and rotate towards each other to couple together, a slot/recess allowing the first member to deflect, protrusions/notches on the first and second members to overlap with each other, and a spring biasing the hinge mechanism into an open configuration.  It is noted that a claim to a species will anticipate a claim to a genus.  See MPEP 2131.02(I).  Therefore the narrower species claims of U.S. Patent No. 9,278,172 anticipate the broader genus claims of the present invention.
Claims 20-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4-8 and 13-14 of U.S. Patent No. 10,213,590.  Although the claims at issue are not identical, they are not patentably distinct from each other because each respective claim set requires at least a connecting device having first and second members connected at respective first ends of each member to the connector wherein the first and second members are configured to couple together in a plurality of closed configurations, proximal and distal tubular bodies, a flange extending from between the tubular bodies, wherein the first ends of the first and second members are .
Claims 20-26 and 29-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 7-11 of U.S. Patent No. 10,632,296.  Although the claims at issue are not identical, they are not patentably distinct from each other because each respective claim set requires at least a connecting device having first and second members connected at respective first ends of each member to the connector wherein the first and second members are configured to couple together in a plurality of closed configurations, proximal and distal tubular bodies, a flange extending from between the tubular bodies, wherein the first ends of the first and second members are pivotally coupled to the connecting device/flange via the same hinge and rotate towards each other to couple together, protrusions/notches on the first and second members to overlap with each other, and a spring biasing the hinge mechanism into an open configuration.  It is noted that a claim to a species will anticipate a claim to a genus.  See MPEP 2131.02(I).  Therefore the narrower species claims of U.S. Patent No. 10,632,296 anticipate the broader genus claims of the present invention.

Allowable Subject Matter
Claim 38 contains allowable subject matter, but remains subject to double patenting rejections as set forth above.  Terminal disclaimers may moot these rejections and put the claim in condition for allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Lynch whose telephone number is (571)270-3952.  The examiner can normally be reached on Monday-Friday (9:00AM-6:00PM, with alternate Fridays off).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Elizabeth Houston, at (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.


/ROBERT A LYNCH/Primary Examiner, Art Unit 3771